Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 1 of 8
Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 2 of 8
Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 3 of 8
Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 4 of 8
Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 5 of 8
Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 6 of 8
Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 7 of 8
Case 19-23410-SLM   Doc 94    Filed 08/20/21 Entered 08/20/21 12:06:45   Desc Main
                             Document      Page 8 of 8
